     Case 1:20-cv-00121-NONE-JLT Document 27 Filed 10/30/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TAMECUS REED,                                  Case No. 1:20-cv-00121-NONE-JLT (PC)

12                        Plaintiff,                 ORDER SETTING VIDEO
                                                     SETTLEMENT CONFERENCE
13           v.
                                                     Date: January 21, 2021
14    M. MIGUEL, et al.,                             Time: 1:00 p.m.

15                        Defendants.
16

17          On September 2, 2020, the Court stayed this matter for 90 days and directed the parties to

18   file a notice indicating whether they agree to participate in an early settlement conference. (Doc.

19   23.) The parties filed notices that they agree to do so. (Docs. 25, 26.) Accordingly, the Court

20   ORDERS:

21          1. This matter is set for a settlement conference via Zoom before the undersigned on

22                January 21, 2021, at 1:00 p.m.

23          2. This matter remains stayed until the completion of the settlement conference.

24          3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Prior to

25                the conference, counsel shall contact the undersigned’s courtroom deputy at

26                shall@caed.uscourts.gov to arrange for the Zoom videoconference connection

27                information. The Court will issue a writ of habeas corpus ad testificandum, as

28                appropriate.
     Case 1:20-cv-00121-NONE-JLT Document 27 Filed 10/30/20 Page 2 of 3


 1         4. Each party or a representative with full authority to negotiate and enter into a binding

 2            settlement agreement shall participate in the conference. The failure of any counsel,

 3            party, or authorized person subject to this order to participate in the conference may

 4            result in the imposition of sanctions.

 5         5. Consideration of settlement is a serious matter that requires thorough preparation prior

 6            to the settlement conference. Participants in the conference must be prepared to

 7            discuss the claims, defenses, and damages.

 8         6. The parties shall submit confidential settlement conference statements no later than

 9            January 8, 2021. Once the parties have submitted their statements, they shall file a

10            “Notice of Submission of Confidential Settlement Conference Statement” with the

11            court. The confidential settlement conference statements themselves should not be

12            filed with the court nor served on the opposing party. Defendants shall email their

13            statement to jltorders@caed.uscourts.gov. Plaintiff shall mail his statement, clearly

14            captioned “Confidential Settlement Conference Statement,” to United States District

15            Court, Attn: Magistrate Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501,

16            Fresno, CA 93721.

17         7. The confidential settlement conference statements should be no longer than 5 pages in

18            length, typed or neatly printed, and include:

19            a. A brief summary of the facts of the case;

20            b. A brief summary of the claims and defenses of the case, i.e., the statutory,
21                constitutional, or other grounds upon which the claims are founded ;

22            c. A forthright discussion of the strengths and weakness of the case and an evaluation

23                of the likelihood of prevailing on the claims or defenses, from the party’s

24                perspective, and a description of the major issues in dispute;

25            d. An estimate of the party’s expected costs and time to be expended for further

26                discovery, pretrial matters, and trial;

27            e. A summary of past settlement discussions, if any; a statement of the party’s

28                current position on settlement, including the amount the party would offer and

                                                       2
     Case 1:20-cv-00121-NONE-JLT Document 27 Filed 10/30/20 Page 3 of 3


 1                  accept to settle (in specific dollar amounts); and a statement of the party’s

 2                  expectations for settlement discussions;

 3               f. A list of the individuals who will be attending the conference on the party’s behalf,

 4                  including names and, if appropriate, titles; and,

 5               g. If a party intends to discuss the settlement of any other actions or claims not raised

 6                  in this suit, a brief description of each action or claim, including case number(s), as

 7                  applicable.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 29, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                        3
